Order entered January 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01050-CV

        I-90 COLD STORAGE, INC. AND KIM R. SMITH, Appellants

                                         V.

              STELLAR RESTORATION SERVICES, LLC, Appellee

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-04465-2020

                                     ORDER

      Before the Court is appellants’ January 4, 2021 motion for an extension of

time to file their brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellants on January 4, 2021 filed as of the date of

this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE